﻿On behalf of the Government of the Democratic Republic of Sao Tome and Principe and my delegation I would like to present our warmest congratulations to Mr. Dante Caputo on his election as President of the forty-third session of the General Assembly. His election is certainly a testimony to the high appreciation that his country, Argentina, deserves from the international community  and an additional acknowledgement of his well-known qualities as a diplomat and statesman. I would like to assure him of the complete co-operation of my delegation in the fulfilment of his mandate.
Allow me also to take this opportunity to congratulate his predecessor, Mr. Peter Florin, on the highly satisfactory results achieved during his presidency of the forty-second session.
Allow me to express my most profound admiration to the Secretary-General, for his dedication and dynamism in handling the questions under consideration by our Organisation and for his enlightened,· dedicated and courageous actions in search of solutions to some regional conflicts affecting the world.
We note with satisfaction that the United Nations is currently experiencing a fruitful period; its role and the role of the Secretary-General are considered to be important, I would even say indispensable, by all countries. As the culmination of this universal acknowledgement of the relevant action of the United Nations, the peace-keeping forces were awarded the Nobel Peace Prise, a highly significant event. We note that all countries, including the super-Powers, which is an important point, by virtue of their position and above all by their behaviour, define the United Nations as a place uniquely suited to the multilateral examination at political level of issues that are crucial to the future of humanity. In this context, the United Nations will be better able to operate more efficiently towards achieving the objectives and principles on which it was founded and will, it is to be hoped, be able to promote peace and security in the whole world and international co-operation for the multilateral development of all peoples.
Indeed, peace and development are the two main concerns of the world. Regarding peace, we have lately witnessed promising developments, thanks to the new relationship now existing between the United States of America and the Soviet Union, and to prospects for a peaceful solution of the various conflicts that exist in the world.
Indeed, 1988 has been marked by events that constitute a crucial turning-point in the panorama of international politics. There is a climate of relaxation, of detente, between East and West which does not seem to be only temporary. It does not seem to be a cyclical phenomenon such as we have so often observed in international relations during past decades, which often disappeared under the stormy waves of ideological and expansionistic conflicts.
This relaxation is based ultimately on a rational approach to the opposition between the two main socio-political systems of the world. There is a new awareness of the absurdity of entertaining ideas of military supremacy in order to impose one's ideology upon others, since, in the nuclear era, that would be an irreversible path which not only could lead to the complete destruction of everything man has built, but might also mean the end of all forms of life on the surface of the earth. 
However  it is clear that as long as there are people and ideas competition must serve as an important factor in progress, both through the improvement necessary to maintain competitiveness and through the progressive integration of opposed theses into a global synthesis. But peaceful competition is the only option.
We may say that a new political and military mentality is emerging at the international level  creating the possibility of true coexistence among nations in a contradictory but interconnected and interdependent world  coexistence based on the principles of a "humanized" international law which really takes into consideration the interests of all countries and peoples of the world.
Respect for the equality of the rights of States  for national independence and sovereignty, for the principle of non-intervention in internal affairs and for the right of peoples to choose the social and political system best suited to their specific characteristics ~ that will be the possible outcome if this new political mentality prevails as a palpable reality and not as mere rhetoric. If it does triumph  we will see peace flourish and international co-operation broaden, to the great benefit of all the peoples of the world.
In December last year Washington became the unique arena for events which brought hope to the world  events such as the historic landmark represented by the signing by American and Soviet leaders of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, the IMF Treaty.
This significant event, interpreted as a precursor of nuclear disarmament and general and complete disarmament - the great aspiration of all the peoples of the world - means in our opinion the final elimination of the obsolete cold war, and indicates the beginning of an era in which confrontation is replaced by co-operation in the relationship between the United States of America and the Soviet Union, with important and very positive results, not only for their respective peoples, but also for the entire international community.
The four Reagan-Gorbachev summit meetings confirmed the existence of a dynamic favourable not only to positive progress on the path towards disarmament, but also to the stabilisation of Soviet-American relations. For developing peoples, if this dynamic continues to consolidate until a world without weapons and without violence may be built, there is the possibility of seeing the enormous amounts absorbed by the arms race being used for man's development and happiness.
If universal human values finally become a priority in relations among States and nations, there would be some hope of putting an end to the regional conflicts which bathe our countries in blood and destroy them, causing misery, hunger and suffering. 
We note this evolution with satisfaction: it has led to specific results in the search for peaceful solutions to the conflicts in various regions of Ά© world. In some of those conflicts, recourse to the principles and mechanisms of the United Nations has been decisive.	'
Evidence of this development is to be found in the peace agreements signed in Geneva with regard to Afghanistan, in the cease-fire between Iran and Iraq and the consequent beginning of direct negotiations between the parties with a view to the implementation of Security Council resolution 598 (1987), and in the progress currently being made in finding a peaceful solution in Western Sahara, Central America, Kampuchea and south-east Africa.
In southern Africa, in our solidarity with the People's Republic of Angola, we are following with deep interest the progress of the quadripartite peace negotiations and the prospects opened up for the implementation of Security Council resolution 435 (1978). We praise the constructive, discerning and courageous spirit with which the Government of the People's Republic of Angola is seeking a peaceful, fair and permanent solution to the conflict.
In spite of these new prospects for negotiation, the international community must intensify its efforts to exert pressure on South Africa, with a view to speedy implementation of the process of independence for Namibia end to the establishment of a democratic and multiracial society in South Africa. 
The positive evolution observed in the approach to the above-mentioned conflicts is, unfortunately, not seen in other regions of the world. This is especially true in the Middle East, where only Israel's withdrawal from the occupied Arab territories and recognition of the legitimate right of the Palestinian people to self-determination will permit the achievement of a just and permanent solution to the conflict.
We reiterate once more our belief that the International Conference on the Middle East should be convened as soon as possible, with the participation of all the parties involved, including the Palestine Liberation Organisation, as the sole and legitimate representative of the Palestinian people.
Moreover, we cannot but express our concern regarding the continued aggression and occupation of East Timor and the fact that it is impossible for its people to enjoy their legitimate rights to self-determination end independence.
We appeal to Indonesia, in the light of its historic tradition as a founding member and champion of the principles of the Movement of Hon-Aligned Countries, to co-operate with the Secretary-General of the United Nations in the continued efforts being made within the framework of General Assembly resolution 37/30 to bring about a just solution of this matter.
Since the beginning of the 1960s, special emphasis has been laid on the need to make changes in international economic relations, especially in the areas of trade and price mechanisms for raw materials, with stress on the principle of reciprocity of advantages in international trade. In this regard, a number of initiatives have been widely debated, and important decisions Have been taken by the United Nations and the various specialised agencies in the United Nations system. By examining the various agreements and resolutions, however, we may conclude that there have been too many partial solutions and too many broken promises.
The economic crisis besetting the developing countries does not allow them even to solve their food deficit. At the same time, all of them are in a situation in which they cannot comply with their foreign debt obligations and the servicing of that debt, the majority are becoming increasingly dependent on elements outside their region, and their development is accordingly blocked. In this context, the urgent convening of an international conference on the African foreign debt, in accordance with the decision of the Heads of State and Government of the Organisation of African Unity (OAU), is of the highest importance to our countries.
These measures have not contributed effectively throughout the years to narrowing the gap between developed and developing countries, or to diminishing the economic and social imbalances existing in the world.
If, in the past, industrial countries could not, or did not want to, face up to the deep structural imbalances observed in the economic situation of the world, today it is no longer possible to continue to ignore the need to take a number of joint decisions if we wish to address the whole problem of underdevelopment effectively.
The interdependence of all countries and the global nature of current problems are not compatible with short-sighted egoism, which seeks to ignore the fact that the development of all peoples is a fundamental condition for international peace and security.
Since each country has the responsibility of designing and choosing the model of development which is most appropriate for its specific characteristics, it is important for the international community to undertake a joint project for all countries, accepting international co-operation as a complement to everyone's individual efforts based on the democratic principles of solidarity and mutual interest. 
Among the fields in which international co-operation is required, we can also mention the protection of the environment. Today, the relationship between environment and development is unquestionable and It has become urgent for us to take a global approach to the problem, which should lead to appropriate follow-up action.
We cannot fail to denounce the criminal complicity of certain economic agents of the West and some of their corrupt African allies, who are trying to use Africa as a depository for toxic and radioactive waste, and we hope that the analysis of the question during this session will culminate in a vigorous condemnation of those practices.
At this session the General Assembly will examine, among other items, the results of the application of the United Nations Programme of Action for African Economic Recovery and Development adopted in 1986 at its thirteenth special session. The recent meeting of the Ad Hoc Committee of the Whole of the General Assembly entrusted with the assessment of that Programme completed its work here in the United Nations with satisfactory results, since it provided an opportunity for the parties concerned, two years after its adoption, to make an in-depth analysis and to consult with each other in an attempt to find the best ways of enhancing co-operation between Africa and the international community and of bringing about recovery in the impoverished African economy. 
While acknowledging the fundamental role to be played by African Governments in the elaboration of strategies for the implementation of the programme and taking into consideration the current serious economic situation in Africa, the meeting rightly emphasised the need for the international community to take urgent measures to speed up implementation over the next few years, especially by increasing the financial contributions to our countries on a predictable and sustained basis, thus supporting the efforts of the continent, especially in the field of agriculture.
In order to overcome underdevelopment, we need to be clear and consistent in our analysis and denunciation of, and our battle against, factors brought about by our own mistakes. We must recognize that co-operation and solidarity among developing countries have not been taken sufficiently into consideration; it might even be said that they had been neglected. We must take specific and decisive measures towards the improvement of South-South co-operation and mutual assistance as an essential element in the establishment of a new international economic order.
In the case of the African continent, there are various initiatives towards subregional economic integration that absolutely must be consolidated so that we may overcome the current balkanization, which is one of the reasons for our difficulties in achieving endogenous and self-sufficient development.
On the other hand, we must have the courage to recognize the relationship between political power as it is exercised in many of our countries of the third world and underdevelopment. It is incontestable that development is essentially a cultural phenomenon, which requires the active participation of conscientious and responsible citizens. We must fight for the generalisation and consolidation of democracy, without which there can be no flowering of the people's creative spirit, which is the foundation that supports true development.
In Sao Tone and Principe we are promoting an experiment in the involvement of the people in the political, economic and social life of the nation and the society, an experiment that we hope will be successful. After thorough, open, critical and outspoken debate on the problems that slow down our economic development, we decided that the State must withdraw from the management of productive units and that the citizen must bear the main responsibility for initiatives designed to bring about the economic recovery of the country. At the same time we took a historic step tower· з wider democratisation of our political life when we decided to grant freedom of expression to all political tendencies within the sole party. And we do not reject the idea of future evolution towards a plurality of parties, when the social, political and cultural contest justifies this.
While this situation of democratic tolerance in our small country, as witnessed by Amnesty International when it visited Sao Tome and Principe a few weeks ago at our invitation, is a comforting reality for us, we cannot but be concerned about what is happening in more than half the countries of the world with respect to civil and human rights, as revealed by that same organisation a few days ago in its report, in the very year in which we commemorate the fortieth anniversary of the Universal Declaration of Human Rights. This historic Declaration acknowledges that respect for the inalienable rights of all the members of the human family is the basis of freedom, justice and peace in the world. 

Although the objectives established by the Declaration may have seemed too ambitious for its tine, the progressive translation of its principles into rules of international law is today a reality which, in many parts of the world, stimulates and inspires all those who are fighting for respect for the inherent dignity of all human beings.
The Government of the Democratic Republic of Sao Tome and Principe, aware of its responsibilities in this field and wishing to participate in the international movement to safeguard and protect human rights, has recently ratified the International Covenant on Economic, Social and Cultural Rights, in the belief that all human rights are indivisible and interrelated.
I conclude by wishing this Assembly every success in its work, so that it may contribute effectively to the establishment of understanding among men and among nations, and to the material and spiritual progress of mankind.
